DETAILED ACTION
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Objections
Claim(s) 2 is/are objected to because of the following informalities:  please change “the inguinal canal” to --an inguinal canal--. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 15, 18, 19, 23, 25-32 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-6, 8-10, 14 of U.S. Patent No. 9,877,820 in view of Rousseau (US 6,575,988) in view of Bailly et al. (US 2015/0157436A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant invention include the method steps of folding, inserting and deploying the prosthesis within an inguinal region of the patient. In the same field of endeavor, hernia repair, Rousseau teaches a method of folding a prosthesis (Fig. 3), inserting the prosthesis in the stressed configuration through an incision on an abdominal skin in the inguinal region at an implantation site (C4;L46-65), deploying the prosthesis into an unstressed configuration at the site. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have provided U.S. Patent No. 9,877,820 with method steps, as taught by Rousseau, to provide means for treating an inguinal hernia. Bailly et al. teaches a method of folding a prosthesis together along a folding line into a stressed configuration [0121], inserting the prosthesis in the stressed configuration through an incision on an abdominal skin of a patient to a site of implantation, deploying the prosthesis automatically by means of the frame and finger of a surgeon [0122]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have provided U.S. Patent No. 9,877,820 with method steps, as taught by Bailly et al., to provide means for treating an inguinal hernia.
Claims of instant application (16/876,654)
Corresponding claims of Pat. No. 9,877,820 in view of Rousseau and Bailly
15, 18, 19
1
23
10
25
6
26
2
27
3
28
4
29
5
30
8
31
9
32
14


Claim(s) 15, 16, 18, 19, 23, 26-34 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-6, 9-12, 15, 16, 19, 21 of U.S. Patent No. 10,653,508 in view of Rousseau (US 6,575,988) in view of Bailly et al. (US 2015/0157436A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant invention include the method steps of folding, inserting and deploying the prosthesis within an inguinal region of the patient. In the same field of endeavor, hernia repair, Rousseau teaches a method of folding a prosthesis (Fig. 3), inserting the prosthesis in the stressed configuration through an incision on an abdominal skin in the inguinal region at an implantation site (C4;L46-65), deploying the prosthesis into an unstressed configuration at the site. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have provided U.S. Patent No. 10,653,508 with method steps, as taught by Rousseau, to provide means for treating an inguinal hernia. Bailly et al. teaches a method of folding a prosthesis together along a folding line into a stressed configuration [0121], inserting the prosthesis in the stressed configuration through an incision on an abdominal skin of a patient to a site of implantation, deploying the prosthesis automatically by means of the frame and finger of a surgeon [0122]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have provided U.S. Patent No. 10,653,508 with method steps, as taught by Bailly et al., to provide means for treating an inguinal hernia. 
Claims of instant application (16/876,654)
Corresponding claims of Pat. No. 10,653,508 in view of Rousseau and Bailly
15, 16, 18, 19
1,2
23, 34
1,2,3,4,5,6
33
21
32
19
31
16
30
15
29
12
28
11
27
10
26
9



Allowable Subject Matter
Claim(s) 17, 20-22, 24 and 33 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pelissier et al. (US 8,298,290) and Kugel et al. (US 6,176,863) discloses hernia repair devices including textile and a resilient frame.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOCELIN C TANNER/Primary Examiner, Art Unit 3771